 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD A. YOUNG,                                    No. 2:20-cv-0350 KJN P
12                         Petitioner,
13             v.                                         ORDER
14    JARED LOZANO, Warden,
15                         Respondent.
16

17            Petitioner has requested an extension of time to submit the filing fee. Good cause

18   appearing, IT IS HEREBY ORDERED that:

19            1. Petitioner’s request for an extension of time (ECF No. 2) is granted; and

20            2. Petitioner shall submit the filing fee within thirty days from the date of this order.

21   Dated: April 2, 2020

22

23

24

25

26   youn0350.111

27

28
